Citation Nr: 1125492	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 5, 1960 to September 4, 1960 and on active duty from February 1962 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present during service or until many years thereafter and is not related to any in-service disease, event, or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  A letter from the RO dated in July 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, and private treatment records, and provided him with a VA examination in July 2009.  The VA examiner provided an opinion with adequate rationale, based upon review of the claims folder and the Veteran's reported history.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his bilateral hearing loss, which was first diagnosed in June 2006, was caused by noise exposure during service.  

To establish service connection for the claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Here, however, hearing loss was first demonstrated in June 2006, more than 40 years after the Veteran's separation from service in October 1965.  Therefore, service connection on a presumptive basis is not warranted.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr v. Nicholson,   21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury [but not disease] incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Veteran's service treatment records during his period of ACDUTRA from March to September 1960 are devoid of evidence of treatment for, or complaints of, hearing loss.  His August 1960 separation examination showed 15/15 bilateral hearing on whispered voice testing.  Likewise, service treatment records for the period of active duty from February 1962 to October 1965 are devoid of evidence of treatment for, or complaints of, hearing loss.  The July 1965 separation examination illustrates 15/15 bilateral hearing on the whispered voice test.  

The Veteran submitted private treatment records from Kynard Adams, M.D. dated from November 1999 to July 2004.  However, these treatment records do not indicate any treatment for bilateral hearing loss.  

The Veteran underwent an outpatient audiological consultation in June 2006 at the Montgomery VA Medical Center (VAMC).  He reported his hearing began gradually worsening over many years.  Consequently, the audiologist performed an audiological evaluation and noted that the Veteran suffers from mild to moderately-severe to moderate sensorineural hearing loss in both ears.  The audiological testing revealed hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  

In July 2009, the Veteran was afforded a VA audiological examination.  He reported he noticed a loss of hearing over the last 25 years.  He stated that he suffered acoustic trauma in service due to his exposure to heavy artillery, mortars, grenades, tanks, demolition, and combat engineer noise.  The Veteran denied any significant history of occupational noise exposure.  Results of July 2009 audiological testing confirm the June 2006 diagnosis of bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  

The July 2009 examiner also provided the opinion that the Veteran's hearing loss was not the result of noise exposure during service.  Specifically, the examiner stated that given that the Veteran had normal hearing at discharge from service and the lack of any frequency specific testing in the year following service indicating the presence of hearing loss, it was less likely than not that his current hearing loss was due to noise exposure during his military service.  

In April 2010, the Veteran also submitted two lay statements in support of his assertion that his bilateral hearing loss is due to his military service.  A statement from the Veteran's daughter attests to the fact the Veteran has difficulty hearing.  The second statement, submitted by a friend of the Veteran (E.L.), indicates he has known the Veteran for 30 to 40 years and has seen a difference in the Veteran's hearing in the last 10 to 15 years.  The Veteran waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).

With respect to the first required element to establish service connection, the 2006 and 2009 audiological findings establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010); see also Shedden, supra.  With respect to the second element required to establish service connection, in-service disease or injury, the Veteran's service treatment records are devoid of evidence of treatment for or complaints of hearing loss.  However, he has given a history of noise exposure during service and his statements in this regard are competent and credible.

Hearing loss was first demonstrated by the medical evidence in June 2006, more than 40 years after the Veteran's separation from service.  The July 2009 VA examiner provided the opinion that the Veteran's hearing loss was not the result of noise exposure during service.  The Veteran has not specifically reported experiencing symptoms of hearing loss during service and continuing since that time.  On VA examination in July 2009, he stated that he had noticed hearing loss over the past 25 years, i.e., since approximately 1984.  Neither his daughter nor his friend indicated the observation of hearing loss symptoms continuously since the Veteran's separation from service in 1965.  Rather, they indicated that they had observed his symptoms in more recent years.  While the Veteran states that his current hearing loss was caused by in-service noise exposure from heavy artillery, mortars, grenades, tanks, demolition, and combat engineer noise, he is not competent to provide a medical opinion as to the etiology of his hearing loss.  The VA examiner in July 2009 reached a contrary conclusion.  Accordingly, the Veteran does not meet the third required element to establish service connection, causal relationship.  See Shedden, supra.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's hearing loss is not related to service or to an incident of service origin, including in-service noise exposure.  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt 

rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


